 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   AMY MOSS,                                         Case No. 1:18-cv-01191-LJO-BAM (PC)
12                      Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR 60-DAY EXTENSION OF TIME AS
13          v.                                         MOOT
                                                       (ECF No. 14)
14   BOWERMEN, et al.,
                                                       ORDER ADOPTING FINDINGS AND
15                      Defendants.                    RECOMMENDATIONS REGARDING
                                                       DISMISSAL OF CERTAIN CLAIMS AND
16                                                     DEFENDANTS
                                                       (ECF No. 13)
17

18          Plaintiff Amy Moss (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 22, 2019, the Magistrate Judge issued findings and recommendations finding

22   that Plaintiff’s first amended complaint stated a cognizable claim against Defendants Gayona and

23   Mount for excessive force in violation of the Eighth Amendment but failed to state any other

24   cognizable claims for relief against any other defendants. (ECF No. 13.) The Magistrate Judge

25   recommended that all other claims, including Plaintiff’s claim for declaratory relief, and all other

26   defendants, be dismissed from this action based on Plaintiff’s failure to state claims upon which

27   relief may be granted. Those findings and recommendations were served on Plaintiff and

28   contained notice that any objections thereto were to be filed within fourteen (14) days after
                                                      1
 1   service. (Id.)

 2          On May 9, 2019, Plaintiff filed a motion for a sixty-day extension of time to file her

 3   objections to the findings and recommendations, together with her objections. (ECF Nos. 14, 15.)

 4   As Plaintiff’s objections were timely filed, the motion for extension of time is denied as moot.

 5          In her objections, Plaintiff argues that the Magistrate Judge erred by dismissing her other

 6   excessive force claim and her deliberate indifference to medical needs claims. Plaintiff has

 7   attached exhibits that she argues demonstrate that she suffered injuries for which she did not

 8   receive adequate treatment. Plaintiff also contends that she is not obligated to fully exhaust her

 9   administrative remedies with respect to her claim that she was placed in Ad-Seg. (ECF No. 15.)

10          Plaintiff’s objections are unpersuasive. As discussed in the findings and

11   recommendations, Plaintiff’s conclusory allegations that she suffered injuries and that those

12   injuries were not addressed by prison staff are not sufficient to state cognizable claims. While

13   Plaintiff purports to provide evidence that she suffered an injury while exiting the sally port, the

14   documentation provided recorded only that Plaintiff suffered a scratch, and Plaintiff does not

15   allege that the use of force was wanton and or unnecessary. With respect to Plaintiff’s claims

16   regarding medical care, the documentation provided does not support Plaintiff’s contention that

17   she was never seen by medical staff, that any of the named defendants were aware that she

18   sustained any injuries from that event, or that she had a serious medical need to which prison

19   officials failed to adequately respond.

20          Finally, with respect to Plaintiff’s argument concerning exhaustion, the cited authority is
21   inapplicable. Plaintiff is correct that in Lira v. Herrera, 427 F.3d 1164 (9th Cir. 2005), the Ninth

22   Circuit Court of Appeals rejected the “total exhaustion” rule. However, the Court is not

23   dismissing the entirety of Plaintiff’s case due to her failure to exhaust her administrative remedies

24   as to a single claim. Rather, Plaintiff’s unexhausted claim is dismissed, without prejudice, and

25   any other claims that are found to be cognizable and exhausted will be permitted to proceed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
27   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

28   objections, the Court finds the findings and recommendations to be supported by the record and
                                                       2
 1   by proper analysis.

 2          Accordingly, IT IS HEREBY ORDERED as follows:

 3          1. Plaintiff’s motion for extension of time to file objections to the findings and

 4               recommendations, (ECF No. 14), is denied as moot;

 5          2. The findings and recommendations issued on April 22, 2019, (ECF. No. 13), are

 6               adopted in full;

 7          3. This action shall proceed on Plaintiff’s first amended complaint against Defendants

 8               Gayona and Mount for excessive force in violation of the Eighth Amendment;

 9          4. Claim III is dismissed, without prejudice, due to Plaintiff’s failure to exhaust

10               administrative remedies;

11          5. Plaintiff’s remaining claims, including Plaintiff’s claim for declaratory relief, and all

12               other defendants are dismissed from this action, with prejudice, based on Plaintiff’s

13               failure to state claims upon which relief may be granted; and

14          6. This action is referred back to the Magistrate Judge for proceedings consistent with

15               this order.

16
     IT IS SO ORDERED.
17

18      Dated:      May 16, 2019                            /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                      3
